DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 01/15/2021 has been entered – Claims 4-7 are amended, Claims 11-12 are new, and Claims 1-3 are cancelled. Claims 4-12 remain pending in the application. 
It is noted that support for the amendments to the structures in the specification and in Claim 5 to clarify the number of ligands present is found at least at Claims 1 and 5 of the originally filed claims dated 10/01/2018. Provided the general formula (1) of Claim 1 and the knowledge that the structures in Claim 5 are compounds according to formula (1), one of ordinary skill in the art could select the value of m (1 or 2) to yield the structures in the amended Claim 5.

The objection to the IDS as previously set forth in the Non-Final Office Action mailed 10/16/2020 is overcome due to Applicant’s provision of the missing documents. 

The rejection of Claim 1 under 35 U.S.C. 112(b) as previously set forth in the Non-Final Office Action mailed 10/16/2020 is moot because Claim 1 is cancelled due to Applicant’s amendment. However, the limitations of cancelled Claim 1 have been incorporated into amended Claim 4 and therefore, the rejection under 35 U.S.C. 112(b) is applied to Claim 4 below and is revised to reflect the amended claim language. 

The rejection of Claim 5 under both 35 U.S.C. 112(b) and 35 U.S.C. 112(d) as previously set forth in the Non-Final Office Action mailed 10/16/2020 is overcome due to Applicant’s amendment.

The rejection of Claims 1-3 and 6 under 35 U.S.C. 103 as being unpatentable over Catinat (WO 2013/098189 A1) as previously set forth in the Non-Final Office Action mailed 10/16/2020 is overcome due to Applicant’s amendment. However, as outlined below, new grounds of rejection have been made over Catinat for Claims 4, 6, and 11-12.

The rejections of Claims 1-8 under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2015/0349278 A1) in view of Kaim ("The coordination chemistry of 1,2,4,5-tetrazines") and Claims 9-10 under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2015/0349278 A1) in view of Kaim ("The coordination chemistry of 1,2,4,5-tetrazines") and Feng-Wen (US 2016/0372679 A1) as previously set forth in the Non-Final Office Action mailed 10/16/2020 are overcome due to Applicant’s amendment. However, as outlined below, new grounds of rejection have been made over Tsuboyama in view of Kaim for Claims 4-12. 

Response to Arguments
Applicant’s arguments on Page 52 of the reply dated 01/15/2021 with respect to the specification and the knowledge of one ordinary skill in the art regarding the meaning of brackets in metal complexes have been considered but are moot because the specification has been amended to explicitly label each ligand with a subscript wherever there is intended to be more than one ligand present. 

Insofar as the arguments apply to the new grounds of rejection outlined below, Applicant’s arguments on Page 53 of the reply dated 01/15/2021 with respect to the rejection of Claims 4 and 6-12 under 35 U.S.C. § 103 have been fully considered but they are not persuasive
Applicant’s Argument – Applicant argues on Page 53 of the reply that the ring B of amended Claim 4 is not a phenyl group anymore and, thus, the amendments to Claim 4 render the claim “patentable over Inoue, Kaim, and other reference”. 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in the new grounds of rejection below, Claim 4 is regarded to be unpatentable both over Catinat wherein the compound includes a ring B other than a phenyl (a naphthyl) and over Tsuboyama in view of Kaim wherein the modified compound EX519-MOD includes a ring B with a group other than a phenyl (a naphthyl). The new grounds of rejection are necessitated by Applicant’s amendment. 
Applicant’s Argument – Applicant argues on Page 53 of the reply that dependent Claims 6-12 are allowable due to their dependence on Claim 4.
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive. 

Insofar as the arguments apply to the new grounds of rejection outlined below, Applicant’s arguments on Page 54 of the reply dated 01/15/2021 with respect to the rejection of Claim 5 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant’s Argument – Applicant argues on Page 54 of the reply that EX1 is cancelled in amended Claim 5 and, thus, the amendments to Claim 5 render the claim “patentable over Inoue, Kaim, and other reference”. 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in the new grounds of rejection below, Claim 5 is regarded to be unpatentable over Tsuboyama in view of Kaim which teaches the compound EX519-MOD which is equivalent to EX8 of Claim 5. The new grounds of rejection are necessitated by Applicant’s amendment. 
Information Disclosure Statement
Receipt of copies of CN 103965889 A (Zhou et al. 2014) and CN 102180909 B (Mei et al. 2014) is confirmed. An updated annotated IDS reflecting consideration of these documents is included with the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the claim recites the limitation “ring A represents a fused ring unit with one to five rings.” It is unclear from this phrasing what structures are to be included in the scope of the claim because a fused ring unit necessarily requires at least two rings. For examination purposes herein, it will be assumed that ring A represents either a single ring or a fused ring unit with two to five rings. 





Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 4, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Catinat (WO 2013/098189 A1).
Regarding Claim 4, Catinat teaches a heteroleptic complex of a transition metal M having the general formula [M(L)nL’] wherein M is Ir and n is 2 (see [0037]), and both L and L’ represent bidentate ligands of a general formula, referred to herein as formula (X) and reproduced below. 
                                      Catinat Formula (X):
    PNG
    media_image1.png
    178
    125
    media_image1.png
    Greyscale


In the formula above, A is selected from a group consisting of five- or six-membered aryl or heteroaryl rings and fused rings, is bound to the metal atom via the D1 donor atom, and may be substituted with a substituent R (see [0037]). Likewise, B is selected from the group consisting of five- or six-membered aryl or heteroaryl rings and fused rings, which may be substituted with a substituent R (see [0037]). Ring B is coordinated to the transition metal through a covalent metal-carbon bond (see [0037]). 
Catinat does not explicitly teach a single embodiment of [M(L)nL’] that meets the limitations of formula (1) and the instant claim. However, Catinat does teach a variety of embodiments that, when combined, meet each of the following limitations of Claim 4:
Iridium complex (see [0037])
m represents an integer of 2 (“n=2” – see [0037]) 
C-D represents a bidentate ligand (L’ – see [0037])
Ring A of Catinat may be 1,2,4,5-tetrazine (see [0045]) substituted with another group R such as an aryl or heteroaryl group (see [0032]) wherein one N on the tetrazine ring is bonded to Ir (see [0037] & [0051]) thereby yielding group corresponding to the tetrazine – ring A structure of the instant claim
Ring B of Catinat may a naphthyl group (see [0052]) which is bonded to Ir (see [0037]) thereby yielding a group corresponding to ring B of the instant claim
group R (corresponding to ring A) may be further substituted with one or more R1 groups (corresponding to R1
ring B of Catinat (corresponding to ring B of the instant claim) may be further substituted with a substituent R (corresponding to R2) (see [0037])

Therefore, given the general formula and teachings of Catinat, it would have been obvious to one of ordinary skill in the pertinent art at the effective filing date of the claimed invention form an iridium complex according to list above, choosing from the finite number of predictable organic structures taught by Catinat with a reasonable expectation of success in producing a functional iridium complex. See MPEP § 2143 (E). 

Regarding Claim 6, Catinat teaches an organic electroluminescence device (OLED – see [0089]) comprising a pair of electrodes composed of a cathode and an anode (see [0089]) and a light emitting layer between the pair of electrodes (see [0089]) wherein the light emitting layer comprises the iridium complex of Claim 4 above (see [0089]).

Regarding Claim 11, Catinat teaches the iridium complex according to Claim 4 above wherein the bidentate ligand is L1-1 (see [0062] and [0098]), reproduced below (right). L1-1 is a specific embodiment of the seventh structure of the instant claim, reproduced below (left) for comparison.
Instant: 
    PNG
    media_image2.png
    133
    121
    media_image2.png
    Greyscale
    Catinat:   
    PNG
    media_image3.png
    161
    153
    media_image3.png
    Greyscale

	
As seen from the structures above, Catinat’s L1-1 ligand meets the following limitations set forth in the instant claim:
R15 is a substituted aryl group have 8 carbon atoms (a dimethylphenyl group) and R16 is hydrogen
X, q, s, t, R3-R14 and R17-R27 are not required to be present 

Regarding Claim 12, Catinat teaches the iridium complex according to Claim 11 above wherein R15 is a phenyl group (a dimethylphenyl group) and R16 is hydrogen. R3-R14 and R17-R27 are not required to be present.

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama et al. (US 2003/0068536 A1), hereinafter "Tsuboyama", in view of Kaim ("The coordination chemistry of 1,2,4,5-tetrazines").
Regarding Claims 4 and 5, Tsuboyama teaches an electroluminescence device having a layer containing a metal coordination compound represented by the following Formula (1): MLmL’n. In Formula (1), MLm is preferably represented by the following Formula (2) wherein CyN1 is a cyclic group containing a nitrogen atom bonded to M and CyC1 is a cyclic group having a carbon atom bonded to M (see Abstract and [0034]-[0036]). 
                             Tsuboyama Formula (2): 
    PNG
    media_image4.png
    98
    97
    media_image4.png
    Greyscale



                            Tsuboyama EX519: 
    PNG
    media_image5.png
    305
    259
    media_image5.png
    Greyscale


Tsuboyama’s EX519 differs from the structures of the instant claims in that EX519 comprises a pyridine ring bonded between naphthyl groups whereas the instant claim requires a tetrazine ring bonded between rings A and B. Tsuboyama’s general Formulae (1) and (2) above (wherein CyN1 is a cyclic group containing a nitrogen atom bonded to M) encompass a ligand wherein the ring CyN1 is a tetrazine ring (see Abstract and [0034]-[0036]) but Tsuboyama does not explicitly teach a ligand comprising a tetrazine moiety. 
However, tetrazine ligands are known in the analogous art of coordination chemistry. In a 2002 review article entitled “The coordination chemistry of 1,2,4,5-tetrazines”, Kaim teaches that pyridines and their coupling products have been among the most frequently used organic ligands in coordination chemistry (see Pg. 127). However, the pyridine ring is only one member of the amine heterocycles, in which one or more CH group of benzene is replaced by π–accepting and σ–donating sp2 nitrogen atoms. Increasing such replacement leads, via diazines and triazines, to tetrazines of which the 1,2,4,5 isomer is the most stable form (see Pg. 128). Ligands of tetrazines are of interest in the coordination chemistry field because of their specific structural and electronic properties, related to their efficient metal-metal bridging capacity and  with a tetrazine unit as suggested by Kaim for the benefit of the low-lying π* molecular orbitals and the corresponding increased π accepting nature (see Pg. 128). Such a modification would yield the following structure, referred to herein as EX519-MOD and displayed below (right) for comparison to the Formula (1) recited in instant Claim 4. 

   Instant: 
    PNG
    media_image6.png
    256
    279
    media_image6.png
    Greyscale
        EX519-MOD: 
    PNG
    media_image7.png
    522
    462
    media_image7.png
    Greyscale


As seen from the structures above, Tsuboyama in view of Kaim (EX519-MOD) meets the following limitations of Claim 4:
Ring A is a fused ring unit with two rings (a naphthyl group)
Ring B is a naphthyl group 
m represents an integer of 2
C-D is a bidentate ligand (an acetylacetone group)
R1 to R2 are independently hydrogen atoms 
n and p are each independently an integer of 1

EX519-MOD is also reproduced below for comparison to the specific structures of instant Claim 5. 
          Instant: 
    PNG
    media_image8.png
    152
    166
    media_image8.png
    Greyscale
      EX519-MOD: 
    PNG
    media_image7.png
    522
    462
    media_image7.png
    Greyscale


	As seen from the structures above, Tsuboyama in view of Kaim (EX519-MOD) is equivalent to EX8 of the instant Claim 5.  

Regarding Claims 6-7, Tsuboyama in view of Kaim teaches the iridium complex EX519-MOD according to Claim 4 above. Furthermore, Tsuboyama teaches an organic electroluminescence device (see [0096]) comprising a pair of electrodes composed of a cathode and an anode and a light emitting layer between the pair of electrodes (see [0097]-[0103] & Fig. 1B) wherein the light emitting layer comprises an iridium complex according to Tsuboyama’s Formula (1) as a phosphorescent dopant (see [0061] and [0100]). Tsuboyama does not explicitly teach an OLED according to the above structure comprising EX519 as the phosphorescent dopant. 
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the OLED of Tsuboyama with the iridium complex EX519 because it would have been a choice from a finite number of identified, predictable solutions of a compound useful as a phosphorescent dopant in the organic layer of the OLED of Tsuboyama and possessing the benefits taught by Tsuboyama. One of ordinary skill in the art would have been motivated to produce additional devices comprising a metal complex according to Tsuboyama’s Formula (1) having the benefits taught by Tsuboyama in 
Likewise, as discussed above in greater detail, it would also have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the organic electroluminescent device of Tsuboyama with the iridium complex EX519-MOD of Tsuboyama in view of Kaim for the benefit of the low-lying π* molecular orbitals and the corresponding increased π accepting nature as taught by Kaim. 

Regarding Claim 8, Tsuboyama in view of Kaim teach the organic electroluminescence device according to Claim 6 above but the combination appears silent with respect to the property wherein the light emitting layer emits red or yellow phosphorescence. However, Tsuboyama in view of Kaim teaches an electroluminescence device according to Claim 6 above wherein the light emitting layer comprises EX519-MOD, a complex identical to complex EX8 of the instant specification. There is an example in the specification (see Table 1 starting on Page 48) wherein an OLED comprising EX9, which is structurally very similar to EX8, emits red phosphorescence. Therefore the property wherein the light emitting layer emits red or yellow phosphorescence is considered to be inherent, absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.  

Regarding Claims 9-10, Tsuboyama in view of Kaim teach the organic electroluminescence device according to Claim 6 above. Tsuboyama also teaches that the luminescence device may be applicable as a backlight (unit) for a liquid crystal display apparatus (see [0071]). Tsuboyama suggests that such an apparatus is expected to have an 

Regarding Claims 11-12, Tsuboyama in view of Kaim teach the iridium complex EX519-MOD according to Claim 4 above wherein the bidentate ligand is acetylacetone. The acetylacetone ligand is reproduced below (right) which is a specific embodiment of the first structure of Claim 11, reproduced below (left) for comparison. 
Instant:
    PNG
    media_image9.png
    119
    110
    media_image9.png
    Greyscale
    EX519-MOD Ligand:   
    PNG
    media_image10.png
    206
    137
    media_image10.png
    Greyscale

	
The acetylacetone ligand of EX519-MOD meets of the following limitations of the instant claims:
R3 and R5 are each independently an unsubstituted alkyl group having 1 carbon atom (methyl groups)
R4 is a hydrogen 
X, q, s, t, and R6-R27 are not required to be present 














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789